DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Formalities
The preliminary amendment filed 10/28/2020 is noted.  Therein, original claims 1-15 are canceled and new claims 16-35 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding the Figures, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the No new matter should be entered.
“the first structure is an outer structure and the second structure is an inner structure” (claim 21);
“the disc is attached to the inner structure and the calliper is attached to the outer structure” (claim 34).
N.B. – If the features noted above are currently shown, but not labeled, in the Figure drawn to the elected invention, they should be labeled accordingly.
However, if any of the features above are not shown, and are subsequently added, support should be given from the disclosure as originally filed so as to obviate any future objection under 35 U.S.C. § 132(a).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 30 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 30, each element and/or step should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the features of “the first structure is an outer structure and the second structure is an inner structure,” in conjunction with the features of claim 16, requiring firstly, do not appear to be shown in the drawings or described in the specification and, secondly, appear to contradict that which is shown in, for example, Fig. 2.  
Notably, as best understood, it appears that Figure 2 illustrates the limitations of claim 19—with “outer structure 12,” as the “second structure,” being “attached to the generator rotor” and “inner structure 13,” as the “first structure,” being “attached to the generator stator”.  However, no illustration or written description appears to be given in the disclosure as originally filed regarding the features of instant claim 21, requiring an opposite inner/outer orientation.
Thus, the claims appear to comprise subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 34, the features of “the disc is attached to the inner structure” and “the calliper is attached to the outer structure,” firstly, do not appear to be shown in the drawings or described in the specification, and, secondly, appear to contradict that which is shown in, e.g., Fig. 4.  
Notably, as best understood, it appears that Figure 4 illustrates the limitations of claim 34, with “disc 21” being “attached to the outer structure 12” and “calliper 22” being “attached to the inner structure 13”.  However, no illustration or written description appears to be given in the disclosure as originally filed regarding the features of instant claim 34, requiring an opposite inner/outer orientation.
Thus, the claims appear to comprise subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 16-35, the claims are generally narrative and indefinite, failing to clearly and definitely set forth the metes and bounds of the patent protection sought.  The repeated use of generic, nondescriptive terms, such as “protruding portion,” “inner structure,” “outer structure,” etc., fails to clearly set forth the structure of the invention, including what structure the terms are intended to refer to as well as what structural relationships may exist between the inventive features, thereby rendering the claimed invention difficult to understand.  It is unclear whether the use of such vague terminology is intentional or whether it is simply the result of, for example, a literal translation into English from a foreign document.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 16, the limitation “the frame has a protruding portion extending beyond the generator” is vague and indefinite.  
First, the term “protruding portion” is vague and indefinite.  The claim fails to clearly indicate what the “protruding portion” may comprise (is it, for example, a bolt, a shaft, a flange, etc?) and how or in what manner it may be “protruding”. 
Second, the phrase “extending beyond the generator” is vague and indefinite.  The claim fails to make clear what the term “extending beyond” is intended to mean, including what the intended structural characteristic(s) may be attributed to the “protruding portion” because it is “extending beyond”.
Regarding claim 16, the limitation “the protruding portion comprising a first structure and a second structure” is vague and indefinite.  Notably, the claim fails to make clear what either the “first structure” or the “second structure” may comprise.  Do these comprise, for example, bolts, shafts, flanges, portions of a housing, etc.? 
Regarding claim 19, the limitation “the first structure is an inner structure and the second structure is an outer structure” is vague and indefinite.  Notably, though the claim now appears to further limit the “structure” features with the descriptive terms “inner” and “outer,” the claim still fails to clearly set forth what the “first structure” and the “second structure” may actually comprise.  Furthermore, the claim fails to make clear with reference to what point(s) or other element(s) the “structure” features are “inner” and “outer” of.
Regarding claim 21, the limitation “the first structure is an outer structure and the second structure is an inner structure” is vague and indefinite.  Notably, though the claim now appears to further limit the “structure” features with the descriptive terms “inner” and “outer,” the claim still fails to clearly set forth what the “first structure” and the “second structure” may 
Regarding claim 30, the limitation “the frame having a protruding portion extending beyond the generator” is vague and indefinite.  See above regarding claim 16 for further discussion.
Regarding claim 30, the limitation “the protruding portion comprising first and second structures” is vague and indefinite.  See above regarding claim 16 for further discussion.
Regarding claim 32, the limitation “the frame has a protruding portion extending beyond the generator” is vague and indefinite.  See above regarding claim 16 for further discussion.
Regarding claim 32, the limitation “the protruding portion comprises: a stationary inner structure […] an outer structure” is vague and indefinite.  See above regarding claim 16 for further discussion.
Regarding claim 34, 
Regarding claims 17-29; claim 31; and claims 33-35; they are dependent on claims 16, 30, 32, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 22-25, 27-29, 32, 33, 35, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Vilder (EP 1925820 A1, of record).
Regarding independent claim 16, as best understood, de Vilder discloses a direct-drive wind turbine (direct drive wind turbine; see ¶ 16) comprising: 
a generator mounted on a frame (e.g., housing ring 7; see Fig. 1, ¶ 12), the generator comprising a generator stator (stator 8) and a generator rotor (generator ring 9) configured to rotate about a rotation axis (rotor rotation axis 5), the frame has a protruding portion (e.g., bearing part 12 or bearing part 12 with housing flange 6) extending beyond the generator (see, 
wherein the first and second structures are configured to rotate relative to each other (via rollers 26) and about the rotation axis (rotor rotation axis 5); wherein the first structure is attached (via housing flange 6 and bolts 27) to the generator stator (stator 8) and the second structure is attached (via generator flange 11 and bolts 21) to the generator rotor (generator ring 9); and 
a brake system (see Fig. 3: including brake ring 17, brake disk 19, brake surface 33, brakes 35) attached (via, e.g., bolts 25, 31) to the first and second structures (see, e.g., Fig. 2), the brake system being spaced away from the generator along the rotation axis (see, e.g., Figs. 1, 2: brake system is spaced away from generator along rotation axis 5, toward cone 16).
Regarding independent claim 32, as best understood, de Vilder discloses a direct-drive wind turbine (direct drive wind turbine; see ¶ 16) which comprises:
a rotor hub (hub 15) having a hollow body (see, e.g., Fig. 1), 
a generator mounted on a frame (e.g., housing ring 7; see Fig. 1, ¶ 12) about a rotation axis (rotor rotation axis 5), the generator having a generator rotor (generator ring 9) and a generator stator (stator 8), 
wherein the frame has a protruding portion (e.g., bearing part 12 or bearing part 12 with housing flange 6) extending beyond the generator into the hollow body of the rotor hub (see, e.g., Fig. 1), wherein the protruding portion comprises: a stationary inner structure (e.g., assembled inner ring 28+32 including first and second inner rings 28, 32) attached (via housing flange 6 and bolts 27) to the generator stator (stator 8); 

the direct-drive wind turbine further comprises: 
a brake system (see Fig. 3: including brake ring 17, brake disk 19, brake surface 33, brakes 35) comprising a disc (brake disk 19) attached to one of the outer structure and the inner structure and a calliper (caliper brakes 35) attached to the other of the outer structure and the inner structure (see, e.g., Figs. 2, 3).
Regarding claim 17, de Vilder further discloses that the protruding portion extends towards a rotor hub (hub 15) of the wind turbine along the rotation axis (rotor rotation axis 5).
Regarding claim 18, de Vilder further discloses that the protruding portion extends away from a rotor hub (hub 15) of the wind turbine along the rotation axis (rotor rotation axis 5).
Regarding claim 19, de Vilder further discloses that the first structure (assembled inner ring 28+32) is an inner structure and the second structure (outer ring 23) is an outer structure (see Fig. 2).
Regarding claim 20, de Vilder further discloses that the outer structure (outer ring 23) and the inner structure (assembled inner ring 28+32) are concentrically positioned about the rotation axis (rotor rotation axis 5), the inner structure being positioned between the outer structure and the rotation axis (see Fig. 2).
Regarding claim 22, 
Regarding claim 23, de Vilder further discloses that the disc (brake disk 19) is attached (via bolts 25) to the second structure (outer ring 23) and the calliper (brake 35) is attached (via brake ring 17, bolts 31) to the first structure (see, e.g., Fig. 2).
Regarding claim 24, de Vilder further discloses that the calliper (brake 35) is disposed between the rotation axis (rotor rotation axis 5) and the disc (see, e.g., Fig. 2).
Regarding claim 25, de Vilder further discloses that the calliper (brake 35) has a U-shaped cross-section (see, e.g., Fig. 2) to receive the cross section of the disc (brake surface 33 of brake disk 19), and a cavity defined by U-shaped cross-section of the calliper is facing outwardly from the rotation axis (see, e.g., Fig. 2).
Regarding claim 27, de Vilder further discloses that the brake system is positioned at a distal end of the protruding portion (e.g., bearing part 12 or bearing part 12 with housing flange 6), the distal end of the protruding portion being positioned spaced away (see, e.g., Figs. 1, 2) from the generator (including generator rotor ring 9 and stator 8) along the rotation axis (rotor rotation axis 5).
Regarding claim 28, de Vilder further discloses that the calliper (brake 35) is operatively connected to the generator stator (stator 8) through the first structure (assembled inner ring 28+32) of the frame (via housing flange 6 and bolts 27) and the disc (brake disk 19) is operatively connected to the generator rotor (generator ring 9) through the second structure (outer ring 23).
Regarding claim 29, de Vilder further discloses that the first structure has a tapered region towards a rotor hub, the second structure being rotatably mounted on the tapered region (see, e.g., Fig. 2: first structure includes first inner ring 28, which tapers from left to right—i.e., it 
Regarding claim 33, de Vilder further discloses that the disc (brake disk 19) is attached (via bolts 25) to the outer structure (outer ring 23) and the calliper (brake 35) is attached (via bolts 31) the inner structure (see, e.g., Figs. 2, 3).
Regarding claim 35, de Vilder further discloses that the inner structure has a tapered region towards the hollow body of the rotor hub, the outer structure is rotatably mounted on the tapered region (see, e.g., Fig. 2: first structure includes first inner ring 28, which tapers from left to right—i.e., it has a tapered region towards rotor hub 6; second structure/outer ring 23 is rotatably mounted on this tapered region via rollers 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over de Vilder (EP 1925820 A1) in view of Lind (US 2014/0147279 A1).
Regarding claim 26, de Vilder discloses the direct-drive wind turbine as claimed, but appears to be silent regarding the possibility of attaching the disc through spacers.
On the other hand, Lind (Figure 14-17) discloses a brake system for a direct drive wind turbine generator (see, e.g., ¶¶ 5, 15), the system comprising a disc (brake disc 12) and a calliper 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the direct-drive wind turbine of de Vilder with the use of spacers, as taught by Lind, for the purpose of absorbing thermal expansion of the brake disc, thereby reducing or eliminating mechanical stress in adjacent components (see, e.g., ¶¶ 4-10, 56).
Claim 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over de Vilder (EP 1925820 A1) in view of Bywaters et al. (US 2006/0152016 A1).
Regarding independent claim 30, de Vilder discloses a method for braking a direct-drive wind turbine (direct drive wind turbine; see ¶ 16), comprising a rotor hub (hub 15), a generator mounted on a frame (e.g., housing ring 7; see Fig. 1, ¶ 12), and a brake system (see Fig. 3: including brake ring 17, brake disk 19, brake surface 33, brakes 35), the frame having a protruding portion (e.g., bearing part 12 or bearing part 12 with housing flange 6) extending beyond the generator (see, e.g., Fig. 1), the protruding portion comprising first (e.g., assembled inner ring 28+32 including first and second inner rings 28, 32) and second (outer ring 23) structures configured to rotate relative to each other (via rollers 26) and about a rotation axis (rotor rotation axis 5), wherein the first structure is attached (via housing flange 6 and bolts 27) to a generator stator (stator 8) and the second structure is attached (via generator flange 11 and bolts 21) to a generator rotor (generator ring 9), the brake system being attached (via, e.g., bolts 25, 31) to the first and second structures (see, e.g., Fig. 2) and the brake system being spaced away from the generator along the rotation axis (see, e.g., Figs. 1, 2: brake system is spaced away from generator along rotation axis 5, toward cone 16).

On the other hand, Bywaters et al. (Figure 3) discloses a method for braking a direct-drive wind turbine (wind turbine 10) comprising a rotor hub (nose cone 16), a generator (direct drive generator 20), and a brake system (integrated brake system including disk 46 and brake 48), and notably disclosing 
determining at a controller (controller 62) of the wind turbine, a rotational speed (via speed sensor 60 or rotary encoder, not shown) of the rotor hub (rotor including nose cone 15 and plurality of blades 18); and 3
adjusting a rotational speed of the rotor hub to the target rotational speed by controlling a friction exerted by the brake system (if a over speed condition is detected by speed sensor 60, brake 48 may be actuated to cause caliper 49 to contact disk 46, with resulting friction between brake 48 and disk 46 causing shaft to decrease in speed; see, e.g., ¶ 27).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of de Vilder with the explicit determination of rotational speed and subsequent adjustment of rotational speed, as taught by Bywaters et al., for the purpose of safely slowing down the wind turbine in a case of excessively high wind speeds, thereby preventing damage to the generator (see, e.g., ¶ 27).
Regarding claim 31, the combination of de Vilder and Bywaters would have further rendered obvious applying friction with a calliper (de Vilder: caliper brakes 35) to a disc (brake disk 19) attached to the second structure (de Vilder: outer ring 23) until a rotation of the rotor hub is stopped (de Vilder: see, e.g., ¶ 20).
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 30, 2021


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832